—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was served with three misbehavior reports alleging violations of various prison disciplinary rules. The first report written by the facility nurse relates that while review*724ing petitioner’s medical records, petitioner became increasingly hostile and verbal. The second misbehavior report stems from petitioner’s conduct of refusing a direct order to leave the nurse’s station and return to his cell following the termination of his medical record review. Petitioner was then handcuffed and, while being escorted back to his cell, attempted to kick a correction officer, whereupon petitioner was taken to the floor and placed in leg irons. The third report arises from petitioner’s subsequent refusal to remove his clothing, requiring that it be cut off and that he be examined for signs of any injuries.
Contrary to petitioner’s contention, the detailed misbehavior reports written by those involved in the incidents, together with the testimony at the hearing, provide substantial evidence to support the determination of guilt (see Matter of Backman v Goord, 291 AD2d 717). That petitioner denied the conduct charged in the misbehavior reports created a credibility issue for the Hearing Officer to resolve (see Matter of Austin v Goord, 295 AD2d 662). Petitioner’s remaining contentions, including his claim of hearing officer bias and challenge to the delay in being served with a decision on his administrative appeal, have been reviewed and found to be without merit.
Cardona, P.J., Crew III, Carpinello, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.